U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 000-50541 Bering Exploration, Inc. (Exact name of small business issuer as specified in its charter) N/A (Former Name if Applicable) Nevada 88-0507007 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 710 North Post Oak, Suite 410, Houston, Texas 77024 (Address of principal executive offices) (713) 780-0806 (Issuer's telephone number) Check whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes¨ No x As of August 19, 2013 there were outstanding 22,664,575 shares of common stock, $0.001 par value per share. BERING EXPLORATION, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q June 30, 2013 Part I Financial Information Item 1. Financial Statements Consolidated Balance Sheets – June 30, 2013 (unaudited) and March 31, 2013 3 Consolidated Statements of Operations (unaudited) for the Three Months Ended June 30, 2013 and 2012 4 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended June 30, 2013 and 2012 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 Part II Other Information Item 1.
